 

Exhibit 10.8

 

ENERGY XXI GULF COAST, INC.

 

2016 Long Term Incentive Plan

 

1.          Purpose. The purpose of the Energy XXI Gulf Coast, Inc. 2016 Long
Term Incentive Plan (the “Plan”) is to provide a means through which (a) Energy
XXI Gulf Coast, Inc., a Delaware corporation (the “Company”), and its Affiliates
may attract and retain able persons as employees, directors and consultants,
thereby enhancing the profitable growth of the Company and its Affiliates and
(b) persons upon whom the responsibilities of the successful administration and
management of the Company and its Affiliates rest, and whose present and
potential contributions to the welfare of the Company and its Affiliates are of
importance, can acquire and maintain stock ownership or awards the value of
which is tied to the performance of the Company, thereby strengthening their
concern for the welfare of the Company and its Affiliates. Accordingly, the Plan
provides for the grant of Incentive Stock Options, Nonstatutory Options, Stock
Appreciation Rights, Restricted Stock Awards, Restricted Stock Units, Stock
Awards, Dividend Equivalents, Other Stock-Based Awards, Cash Awards, Substitute
Awards, Performance Awards, or any combination of the foregoing.

 

2.          Definitions. For purposes of the Plan, the following terms shall be
defined as set forth below:

 

(a)           “Affiliate” means any corporation, partnership, limited liability
company, limited liability partnership, association, trust or other organization
that, directly or indirectly, controls, is controlled by, or is under common
control with, the Company. For purposes of the preceding sentence, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any entity or organization, shall
mean the possession, directly or indirectly, of the power (i) to vote more than
50% of the securities having ordinary voting power for the election of directors
of the controlled entity or organization, or (ii) to direct or cause the
direction of the management and policies of the controlled entity or
organization, whether through the ownership of voting securities, by contract,
or otherwise.

 

(b)          “Award” means any Option, SAR, Restricted Stock Award, Restricted
Stock Unit, Stock Award, Dividend Equivalent, Other Stock-Based Award, Cash
Award, Substitute Award or Performance Award, together with any other right or
interest, granted under the Plan.

 

(c)          “Award Agreement” means any written instrument (including any
employment, severance or change of control agreement) that sets forth the terms,
conditions, restrictions and/or limitations applicable to an Award, in addition
to those set forth under the Plan.

 

(d)          “Board” means the Board of Directors of the Company.

 

(e)          “Cash Award” means an Award denominated in cash granted under
Section 6(i).

 

 1 

 

 

(f)          “Change of Control” means, except as otherwise provided in an Award
Agreement, the occurrence of any of the following events:

 

(i)          A “change in the ownership” of the Company within the meaning of
Treasury Regulation § 1.409A-3(i)(5)(v), whereby any one person, or more than
one person acting as a “group” (for purposes of this Section 2(f), as such term
is defined in Treasury Regulation § 1.409A-3(i)(5)(vi)), acquires ownership of
stock in the Company that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company.

 

(ii)         A “change in the effective control” of the Company within the
meaning of Treasury Regulation § 1.409A-3(i)(5)(vi), whereby either (A) any one
person, or more than one person acting as a group, acquires (or has acquired
during the twelve month period ending on the date of the most recent acquisition
by such person or persons) ownership of stock of the Company possessing 30% or
more of the total voting power of the stock of the Company; or (B) a majority of
the members of the Board are replaced during any twelve-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election.

 

(iii)        A “change in the ownership of a substantial portion” of the
Company’s assets within the meaning of Treasury Regulation §
1.409A-3(i)(5)(vii), whereby any one person, or more than one person acting as a
group, acquires (or has acquired during the twelve month period ending on the
date of the most recent acquisition by such person or persons) assets of the
Company that have a total gross fair market value equal to or more than 40% of
the total gross fair market value of all the assets of the Company immediately
prior to such acquisition or acquisitions.

 

In addition, for purposes of this Section 2(f) and except as otherwise provided
in an Award Agreement, “Company” includes (x) the Company, (y) the entity for
whom a Participant performs the services for which an Award is granted, and (z)
an entity that is a shareholder owning more than 50% of the total fair market
value and total voting power (a “Majority Shareholder”) of the Company or the
entity identified in (y) above, or any entity in a chain of entities in which
each entity is a Majority Shareholder of another entity in the chain, ending in
the Company or the entity identified in (y) above.

 

(g)          “Change of Control Price” means the amount determined in the
following clause (i), (ii), (iii), (iv) or (v), whichever is applicable, as
follows: (i) the price per share offered to holders of Stock in any merger or
consolidation, (ii) the per share Fair Market Value of the Stock immediately
before the Change of Control without regard to assets sold in the Change of
Control and assuming the Company has received the consideration paid for the
assets in the case of a sale of the assets, (iii) the amount distributed per
share of Stock in a dissolution transaction, (iv) the price per share offered to
holders of Stock in any tender offer or exchange offer whereby a Change of
Control takes place, or (v) if such Change of Control occurs other than pursuant
to a transaction described in clauses (i), (ii), (iii), or (iv) of this Section
2(g), the value per share of the Stock that may otherwise be obtained with
respect to such Awards or to which such Awards track, as determined by the
Committee as of the date determined by the Committee to be the date of
cancellation and surrender of such Awards. In the event that the consideration
offered to shareholders of the Company in any transaction described in this
Section 2(g) or in Section 8(e) consists of anything other than cash, the
Committee shall determine the fair cash equivalent of the portion of the
consideration offered which is other than cash and such determination shall be
binding on all affected Participants to the extent applicable to Awards held by
such Participants.

 

 2 

 

 

(h)          “Code” means the Internal Revenue Code of 1986, as amended from
time to time, including regulations thereunder and successor provisions and
regulations thereto.

 

(i)          “Committee” means a committee of one or more directors designated
by the Board to administer the Plan; provided, however, that, unless otherwise
determined by the Board, the Committee shall consist solely of two or more
Qualified Members.

 

(j)          “Covered Employee” means an Eligible Person who is designated by
the Committee, at the time of grant of a Performance Award, as likely to be a
“covered employee” within the meaning of section 162(m) of the Code for a
specified fiscal year.

 

(k)          “Dividend Equivalent” means a right, granted to an Eligible Person
under Section 6(g), to receive cash, Stock, other Awards or other property equal
in value to dividends paid with respect to a specified number of shares of
Stock, or other periodic payments.

 

(l)          “Effective Date” means December 30, 2016.

 

(m)          “Eligible Person” means all officers and employees of the Company
or of any of its Affiliates, and other persons who provide services to the
Company or any of its Affiliates, including directors of the Company; provided,
that, on and after the date that the Company is subject to the reporting
requirements of the Exchange Act, any such individual must be an “employee” of
the Company or any of its parents or subsidiaries within the meaning of General
Instruction A.1(a) to Form S-8 if such individual is granted an Award that may
be settled in Stock. An employee on leave of absence may be considered as still
in the employ of the Company or its Affiliates for purposes of eligibility for
participation in the Plan.

 

(n)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, including rules thereunder and successor provisions
and rules thereto.

 

(o)          “Fair Market Value” means, as of any specified date and except as
otherwise determined by the Committee, (i) if the Stock is listed on a national
securities exchange, the closing sales price of the Stock, as reported on the
stock exchange composite tape on the last date preceding the date of
determination on which such sales of the Stock are so reported or, if so
determined by the Committee, any other method utilizing actual sales of Stock;
(ii) if the Stock is not traded on a national securities exchange but is traded
over the counter at the time a determination of its fair market value is
required to be made under the Plan, the average between the reported high and
low bid and asked prices of Stock on the most recent date on which Stock was
publicly traded or, if so determined by the Committee, any other method
utilizing actual sales of Stock; or (iii) regardless of whether the Stock is
listed on a national securities exchange or traded over the counter at the time
of such determination, the amount determined by the Committee in its discretion
in such manner as it deems appropriate, taking into account all factors the
Committee deems appropriate including, without limitation, the Nonqualified
Deferred Compensation Rules.

 

 3 

 

 

(p)          “Incentive Stock Option” or “ISO” means any Option intended to be
and designated as an “incentive stock option” within the meaning of section 422
of the Code.

 

(q)          “Nonqualified Deferred Compensation Rules” means the limitations or
requirements of section 409A of the Code, as amended from time to time,
including the guidance and regulations promulgated thereunder and successor
provisions, guidance and regulations thereto.

 

(r)          “Nonstatutory Option” means any Option that is not intended to be
an “incentive stock option” within the meaning of section 422 of the Code.

 

(s)          “Option” means a right, granted to an Eligible Person under Section
6(b), to purchase Stock or other Awards at a specified price during specified
time periods.

 

(t)          “Other Stock-Based Award” means an Award granted to an Eligible
Person under Section 6(h).

 

(u)          “Participant” means a person who has been granted an Award under
the Plan that remains outstanding, including a person who is no longer an
Eligible Person.

 

(v)         “Performance Award” means an award granted to an Eligible Person
under Section 6(k), the grant, vesting, exercisability and/or settlement of
which (and/or the timing or amount thereof) is subject to the achievement of one
or more performance goals specified by the Committee.

 

(w)          “Qualified Member” means a member of the Board who is (i) a
“nonemployee director” within the meaning of Rule 16b-3(b)(3), (ii) following
expiration of the Transition Period (as defined below), an “outside director”
within the meaning of Treasury Regulation § 1.162-27 under section 162(m) of the
Code, and (iii) “independent” under the listing standards or rules of the
securities exchange upon which the Stock is traded, but only to the extent such
independence is required in order to take the action at issue pursuant to such
standards or rules.

 

(x)          “Qualifying Public Offering” means a firm commitment underwritten
public offering of Stock for cash where the shares of Stock registered under the
Securities Act are listed on a national securities exchange.

 

(y)          “Restricted Stock” means Stock granted to an Eligible Person under
Section 6(d), that is subject to certain restrictions and to a risk of
forfeiture.

 

(z)          “Restricted Stock Unit” means a right, granted to an Eligible
Person under Section 6(e), to receive Stock, cash or a combination thereof at
the end of a specified period (which may or may not be coterminous with the
vesting schedule of the Award).

 

(aa)         “Rule 16b-3” means Rule 16b-3, promulgated by the Securities and
Exchange Commission under section 16 of the Exchange Act.

 

 4 

 

 

(bb)         “Section 162(m) Award” means a Performance Award granted under
Section 6(k)(i) to a Covered Employee that is intended to satisfy the
requirements for “performance-based compensation” within the meaning of section
162(m) of the Code.

 

(cc)         “Securities Act” means the Securities Act of 1933, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.

 

(dd)         “Stock” means the Company’s Common Stock, par value $0.01 per
share, and such other securities as may be substituted (or re-substituted) for
Stock pursuant to Section 8.

 

(ee)         “Stock Appreciation Right” or “SAR” means a right granted to an
Eligible Person under Section 6(c).

 

(ff)         “Stock Award” means unrestricted shares of Stock granted to an
Eligible Person under Section 6(f).

 

(gg)         “Substitute Award” means an Award granted under Section 6(j) in
substitution for a similar award as a result of certain business transactions.

 

(hh)          “Transition Period” means, the period beginning on the date that
the Stock is required to be registered under section 12 of the Exchange Act and
ending on the earliest to occur of (i) the material modification of the Plan
within the meaning of Treasury Regulation § 1.162-27(h)(1)(iii); (ii) the
delivery of the total number of shares of Stock set forth in Section 4(a); or
(iii) the first meeting of shareholders of the Company at which directors are to
be elected that occurs after the close of the third calendar year following the
calendar year in which an initial public offering of the Stock occurs or, in the
event the Company becomes publicly held without an initial public offering, the
first calendar year following the calendar year in which the Company first
becomes publicly held.

 

3.          Administration.

 

(a)          Authority of the Committee. The Plan shall be administered by the
Committee except to the extent the Board elects to administer the Plan, in which
case references herein to the “Committee” shall be deemed to include references
to the “Board.” Subject to the express provisions of the Plan, and, to the
extent applicable, Rule 16b-3 and other laws, the Committee shall have the
authority, in its sole and absolute discretion, to: (i) designate Eligible
Persons as Participants; (ii) determine the type or types of Awards to be
granted to an Eligible Person; (iii) determine the number of shares of Stock or
amount of cash to be covered by Awards; (iv) determine the terms and conditions
of any Award, including whether, to what extent and under what circumstances
Awards may be vested, settled, exercised, cancelled or forfeited; (v) modify,
waive or adjust any term or condition of an Award that has been granted, which
may include the acceleration of vesting, waiver of forfeiture restrictions,
modification of the form of settlement of the Award (for example, from cash to
Stock or vice versa) or modification of any other condition or limitation
regarding an Award; (vi) interpret and administer the Plan and any Award
Agreement; (vii) establish, amend, suspend, or waive rules and regulations used
to administer the Plan; (viii) correct any defect, supply any omission or
reconcile any inconsistency in the Plan, in any Award, or in any Award
Agreement; and (ix) make any other determination and take any other action that
the Committee deems necessary or desirable for the administration of the Plan.
The express grant of any specific power to the Committee, and the taking of any
action by the Committee, shall not be construed as limiting any power or
authority of the Committee. Any action of the Committee shall be final,
conclusive and binding on all persons, including the Company, its Affiliates,
shareholders, Participants, beneficiaries, and permitted transferees under
Section 7(a) or other persons claiming rights from or through a Participant.

 

 5 

 

 

(b)          Exercise of Committee Authority. At any time that the Committee
consists of fewer than two members or of members that are not each a Qualified
Member, any action of the Committee relating to (A) an Award granted or to be
granted to an Eligible Person who is then subject to section 16 of the Exchange
Act in respect of the Company where such action is not taken by the full Board,
or (B) a Section 162(m) Award, may be taken either (i) by a subcommittee,
designated by the Committee, composed solely of two or more Qualified Members,
or (ii) by the Committee but with each such member who is not a Qualified Member
abstaining or recusing himself or herself from such action; provided, however,
that upon such abstention or recusal, the Committee remains composed solely of
two or more Qualified Members. Such action, authorized by such a subcommittee or
by the Committee upon the abstention or recusal of such non-Qualified Member(s),
shall be the action of the Committee for purposes of the Plan. For the avoidance
of doubt, the full Board may take any action relating to an Award granted or to
be granted to an Eligible Person who is then subject to section 16 of the
Exchange Act in respect of the Company, provided that such award is not a
Section 162(m) Award.

 

(c)          Delegation of Authority. The Committee may delegate any or all of
its powers and duties under the Plan to a subcommittee of directors or to any
officer of the Company, including the power to perform administrative functions
and grant Awards under the Plan; provided, however, that such delegation does
not (i) violate state or corporate law, (ii) result in the loss of an exemption
under Rule 16b-3(d)(1) for Awards granted to Participants subject to section 16
of the Exchange Act in respect of the Company, or (iii) cause Section 162(m)
Awards to fail to so qualify. Upon any such delegation, all references in the
Plan to the “Committee,” other than in Section 8, shall be deemed to include any
subcommittee or officer of the Company to whom such powers have been delegated
by the Committee. Any such delegation shall not limit the right of such
subcommittee members or such an officer to receive Awards under the Plan;
provided, however, that such subcommittee members and any such officer may not
grant Awards to himself or herself, a member of the Board, or any executive
officer of the Company or an Affiliate, or take any action with respect to any
Award previously granted to himself or herself, a member of the Board, or any
executive officer of the Company or an Affiliate. The Committee may also appoint
agents to assist it in administering the Plan that are not executive officers of
the Company or members of the Board, provided that such individuals may not be
delegated the authority to (i) grant or modify any Awards that will, or may, be
settled in Stock or (ii) take any action that would cause Section 162(m) Awards
to fail to so qualify, if applicable.

 

 6 

 

 

(d)          Limitation of Liability. The Committee and each member thereof
shall be entitled to, in good faith, rely or act upon any report or other
information furnished to him or her by any officer or employee of the Company or
any of its Affiliates, the Company’s legal counsel, independent auditors,
consultants or any other agents assisting in the administration of the Plan.
Members of the Committee and any officer or employee of the Company or any of
its Affiliates acting at the direction or on behalf of the Committee shall not
be personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the fullest extent permitted by law, be
indemnified and held harmless by the Company with respect to any such action or
determination.

 

4.          Stock Subject to Plan.

 

(a)          Overall Number of Shares Available for Delivery. Subject to
adjustment in a manner consistent with any adjustment made pursuant to Section
8, the total number of shares of Stock reserved and available for delivery with
respect to Awards under the Plan is 1,859,552 shares, and such total number of
shares of Stock shall be available for the issuance of ISOs.

 

(b)          Application of Limitation to Grants of Awards. Subject to
Section 4(c), no Award may be granted if the number of shares of Stock to be
delivered in connection with such Award exceeds the number of shares of Stock
remaining available under the Plan minus the number of shares of Stock issuable
in settlement of or relating to then-outstanding Awards. The Committee may adopt
reasonable counting procedures to ensure appropriate counting, avoid double
counting (as, for example, in the case of tandem or Substitute Awards) and make
adjustments if the number of shares of Stock actually delivered differs from the
number of shares previously counted in connection with an Award.

 

(c)          Availability of Shares Not Delivered under Awards. Shares of Stock
subject to an Award under the Plan that expires or is cancelled, forfeited,
exchanged, settled in cash or otherwise terminated (including (i) shares
forfeited with respect to Restricted Stock, and (ii) the number of shares
withheld or surrendered to the Company in payment of any exercise or purchase
price of an Award or taxes relating to Awards) shall not be considered
“delivered shares” under the Plan and shall again be available for delivery with
respect to Awards under the Plan, except that if any such shares could not again
be available for Awards to a particular Participant under any applicable law or
regulation, such shares shall be available exclusively for Awards to
Participants who are not subject to such limitation. If an Award may be settled
only in cash, such Award need not be counted against any share limit under this
Section 4, but will remain subject to the limitations in Section 5 to the extent
required to preserve the status of any Award intended to be a Section 162(m)
Award.

 

(d)          Stock Offered. The shares of Stock to be delivered under the Plan
shall be made available from (i) authorized but unissued shares of Stock, (ii)
Stock held in the treasury of the Company, or (iii) previously issued shares of
Stock reacquired by the Company, including shares purchased on the open market.

 

5.          Eligibility; Per Person Award Limitations. Awards may be granted
under the Plan only to persons who are Eligible Persons at the time of grant
thereof. Beginning with the calendar year in which the Transition Period expires
and for each calendar year thereafter, a Covered Employee may not be granted
Awards intended to be Section 162(m) Awards (a) to the extent such Award is
based on a number of shares of Stock (other than such an Award designated to be
paid only in cash) relating to more than 929,776 shares of Stock, subject to
adjustment in a manner consistent with any adjustment made pursuant to Section
8, and (b) to the extent such Award is designated to be paid only in cash,
having a value determined on the date of grant in excess of $10,000,000.

 

 7 

 

 

6.          Specific Terms of Awards.

 

(a)          General. Awards may be granted on the terms and conditions set
forth in this Section 6. Awards granted under the Plan may, in the discretion of
the Committee, be granted either alone, in addition to, or in tandem with any
other Award. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Section 10), such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine.

 

(b)          Options. The Committee is authorized to grant Options, which may be
designated as either ISOs or Nonstatutory Options, to Eligible Persons on the
following terms and conditions:

 

(i)          Exercise Price. Each Award Agreement evidencing an Option shall
state the exercise price per share of Stock (the “Exercise Price”); provided,
however, that except as provided in Section 6(j) or in Section 8, the Exercise
Price of an Option shall not be less than the greater of (A) the par value per
share of the Stock or (B) 100% of the Fair Market Value per share of the Stock
as of the date of grant of the Option (or in the case of an ISO granted to an
individual who owns stock possessing more than 10% of the total combined voting
power of all classes of stock of the Company or its parent or any of its
subsidiaries, 110% of the Fair Market Value per share of the Stock on the date
of grant). Notwithstanding the foregoing, the Exercise Price of a Nonstatutory
Option that (1) does not provide for a deferral of compensation by reason of
satisfying the short-term deferral exception set forth in the Nonqualified
Deferred Compensation Rules or (2) provides for a deferral of compensation and
is compliant with the Nonqualified Deferred Compensation Rules, in each case,
may be less than 100% of the Fair Market Value per share of Stock as of the date
of grant of the Option as determined by the Committee at the time the Option is
granted.

 

(ii)         Time and Method of Exercise; Other Terms. The Committee shall
determine the number of shares of Stock to which the Option relates, the time or
times at which or the circumstances under which an Option may be vested and/or
exercised in whole or in part (including based on achievement of one or more
performance goals pursuant to Section 6(k) and/or future service requirements),
the methods by which such Exercise Price may be paid or deemed to be paid, the
form of such payment, including without limitation, cash or cash equivalents,
Stock (including previously owned shares or through a cashless or
broker-assisted exercise, net settlement or other reduction of the amount of
shares otherwise issuable pursuant to the Option), other Awards or awards
granted under other plans of the Company or any Affiliate, other property, or
any other legal consideration the Committee deems appropriate (including notes
or other contractual obligations of Participants to make payment on a deferred
basis), the methods by or forms in which Stock will be delivered or deemed to be
delivered to Participants, including, but not limited to, the delivery of
Restricted Stock subject to Section 6(d), and any other terms and conditions of
any Option. In the case of an exercise whereby the Exercise Price is paid with
Stock, such Stock shall be valued as of the date of exercise. No Option may be
exercisable for a period of more than ten (10) years following the date of grant
of the Option (or in the case of an ISO granted to an individual who owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or its parent or any of its subsidiaries, for a period of
more than five (5) years following the date of grant of the ISO).

 

 8 

 

 

(iii)        ISOs. The terms of any ISO granted under the Plan shall comply in
all respects with the provisions of section 422 of the Code. ISOs may only be
granted to Eligible Persons who are employees of the Company or employees of a
parent or any subsidiary corporation of the Company. Except as otherwise
provided in Section 8, no term of the Plan relating to ISOs (including any SAR
in tandem therewith) shall be interpreted, amended or altered, nor shall any
discretion or authority granted under the Plan be exercised, so as to disqualify
either the Plan or any ISO under section 422 of the Code, unless the Participant
has first requested the change that will result in such disqualification. ISOs
shall not be granted more than ten years after the earlier of the adoption of
the Plan or the approval of the Plan by the Company’s shareholders.
Notwithstanding the foregoing, the Fair Market Value of shares of Stock subject
to an ISO and the aggregate Fair Market Value of shares of stock of any parent
or subsidiary corporation (within the meaning of sections 424(e) and (f) of the
Code) subject to any other “incentive stock option” (within the meaning of
section 422 of the Code) of the Company or a parent or subsidiary corporation
(within the meaning of sections 424(e) and (f) of the Code) that first becomes
purchasable by a Participant in any calendar year may not (with respect to that
Participant) exceed $100,000, or such other amount as may be prescribed under
section 422 of the Code. As used in the previous sentence, Fair Market Value
shall be determined as of the date the “incentive stock option” is granted.
Failure to comply with this provision shall not impair the enforceability or
exercisability of any Option, but shall cause the excess amount of shares to be
reclassified in accordance with the Code.

 

(c)          Stock Appreciation Rights. The Committee is authorized to grant
SARs to Eligible Persons on the following terms and conditions:

 

(i)          Right to Payment. An SAR is a right to receive, upon exercise
thereof, the excess of (A) the Fair Market Value of one share of Stock on the
date of exercise over (B) the grant price of the SAR as determined by the
Committee.

 

(ii)         Grant Price. Each Award Agreement evidencing an SAR shall state the
grant price per share of Stock; provided, however, that except as provided in
Section 6(j) or in Section 8, the grant price per share of Stock subject to an
SAR shall not be less than the greater of (A) the par value per share of the
Stock or (B) 100% of the Fair Market Value per share of the Stock as of the date
of grant of the SAR. Notwithstanding the foregoing, the grant price of an SAR
that (1) does not provide for a deferral of compensation by reason of satisfying
the short-term deferral exception set forth in the Nonqualified Deferred
Compensation Rules or (2) provides for a deferral of compensation and is
compliant with the Nonqualified Deferred Compensation Rules, in each case, may
be less than 100% of the Fair Market Value per share of Stock subject to an SAR
as of the date of grant of the SAR and shall be determined by the Committee at
the time the SAR is granted.

 

 9 

 

 

(iii)        Time and Method of Exercise; Other Terms. The Committee shall
determine the number of shares of Stock to which the SAR relates, the time or
times at which and the circumstances under which an SAR may be vested and/or
exercised in whole or in part (including based on achievement of one or more
performance goals pursuant to Section 6(k) and/or future service requirements),
the form of consideration payable upon settlement, the method by or forms in
which Stock (if any) will be delivered or deemed to be delivered to
Participants, and any other terms and conditions of any SAR. SARs may be either
free-standing or in tandem with other Awards. No SAR may be exercisable for a
period of more than ten (10) years following the date of grant of the SAR.

 

(iv)        Rights Related to Options. An SAR granted in connection with an
Option shall entitle a Participant, upon exercise, to surrender that Option or
any portion thereof, to the extent unexercised, and to receive payment of an
amount determined by multiplying (A) the difference obtained by subtracting the
Exercise Price with respect to a share of Stock specified in the related Option
from the Fair Market Value of a share of Stock on the date of exercise of the
SAR, by (B) the number of shares as to which that SAR has been exercised. The
Option shall then cease to be exercisable to the extent surrendered. SARs
granted in connection with an Option shall be subject to the terms and
conditions of the Award Agreement governing the Option, which shall provide that
the SAR is exercisable only at such time or times and only to the extent that
the related Option is exercisable and shall not be transferable except to the
extent that the related Option is transferrable.

 

(d)          Restricted Stock. The Committee is authorized to grant Restricted
Stock to Eligible Persons on the following terms and conditions:

 

(i)          Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of one or more performance goals pursuant to Section 6(k) and/or
future service requirements), in such installments or otherwise, as the
Committee may determine at the date of grant or thereafter. During the
restricted period applicable to the Restricted Stock, the Restricted Stock may
not be sold, transferred, pledged, hedged, hypothecated, margined or otherwise
encumbered by the Participant.

 

(ii)         Dividends and Splits. As a condition to the grant of an Award of
Restricted Stock, the Committee may allow a Participant to elect, or may
require, that any cash dividends paid on a share of Restricted Stock be
automatically reinvested in additional shares of Restricted Stock, applied to
the purchase of additional Awards under the Plan or deferred without interest to
the date of vesting of the associated Award of Restricted Stock. Unless
otherwise determined by the Committee and specified in the applicable Award
Agreement, Stock distributed in connection with a Stock split or Stock dividend,
and other property (other than cash) distributed as a dividend, shall be subject
to restrictions and a risk of forfeiture to the same extent as the Restricted
Stock with respect to which such Stock or other property has been distributed.

 

(e)          Restricted Stock Units. The Committee is authorized to grant
Restricted Stock Units to Eligible Persons on the following terms and
conditions:

 

 10 

 

 

(i)          Award and Restrictions. Restricted Stock Units shall be subject to
such restrictions (which may include a risk of forfeiture) as the Committee may
impose, if any, which restrictions may lapse at the expiration of the deferral
period or at earlier specified times (including based on achievement of one or
more performance goals pursuant to Section 6(k) and/or future service
requirements), separately or in combination, in installments or otherwise, as
the Committee may determine.

 

(ii)         Settlement. Settlement of vested Restricted Stock Units shall occur
upon expiration of the deferral period specified for such Restricted Stock Units
by the Committee (or, if permitted by the Committee, as elected by the
Participant). Settlement of Restricted Stock Units shall be made by delivery of
(A) a number of shares of Stock equal to the number of Restricted Stock Units
for which settlement is due, or (B) cash in an amount equal to the Fair Market
Value of the specified number of shares of Stock covered by such Restricted
Stock Units, or a combination thereof, as determined by the Committee at the
date of grant or thereafter.

 

(f)          Stock Awards. The Committee is authorized to grant Stock Awards
under the Plan to Eligible Persons as a bonus, as additional compensation, or in
lieu of cash compensation any such Eligible Person is otherwise entitled to
receive, in such amounts and subject to such other terms as the Committee in its
discretion determines to be appropriate.

 

(g)          Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to Eligible Persons, entitling any such Eligible Person to receive
cash, Stock, other Awards, or other property equal in value to dividends or
other distributions paid with respect to a specified number of shares of Stock,
or other periodic payments. Dividend Equivalents may be awarded on a
free-standing basis or in connection with another Award (other than an Award of
Restricted Stock or a Stock Award). The Committee may provide that Dividend
Equivalents shall be paid or distributed when accrued or at a later specified
date and, if distributed at a later date, may be deemed to have been reinvested
in additional Stock, Awards, or other investment vehicles or accrued in a
bookkeeping account without interest, and subject to such restrictions on
transferability and risks of forfeiture, as the Committee may specify. With
respect to Dividend Equivalents granted in connection with another Award, absent
a contrary provision in the Award Agreement, such Dividend Equivalents shall be
subject to the same restrictions and risk of forfeiture as the Award with
respect to which the dividends accrue and shall not be paid unless and until
such Award has vested and been earned.

 

(h)          Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Eligible Persons such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock, as deemed by the Committee to
be consistent with the purposes of the Plan, including without limitation
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Stock, purchase rights for Stock, Awards with value and
payment contingent upon performance of the Company or any other factors
designated by the Committee, and Awards valued by reference to the book value of
Stock or the value of securities of or the performance of specified Affiliates
of the Company. The Committee shall determine the terms and conditions of such
Other Stock-Based Awards. Stock delivered pursuant to an Other-Stock Based Award
in the nature of a purchase right granted under this Section 6(h) shall be
purchased for such consideration, paid for at such times, by such methods, and
in such forms, including, without limitation, cash, Stock, other Awards, or
other property, as the Committee shall determine.

 

 11 

 

 

(i)          Cash Awards. The Committee is authorized to grant Cash Awards, on a
free-standing basis or as an element of or supplement to, or in lieu of, any
other Award under the Plan to Eligible Persons in such amounts and subject to
such other terms (including the achievement of one or more performance goals
pursuant to Section 6(k) and/or future service requirements) as the Committee in
its discretion determines to be appropriate.

 

(j)          Substitute Awards; No Repricing. Awards may be granted under the
Plan in substitution for similar awards held by individuals who become Eligible
Persons as a result of a merger, consolidation or acquisition of another entity
or the assets of another entity by or with the Company or an Affiliate of the
Company. Such Substitute Awards referred to in the immediately preceding
sentence that are Options or Stock Appreciation Rights may have an exercise
price that is less than the Fair Market Value of a share of Stock on the date of
the substitution if such substitution complies with the Nonqualified Deferred
Compensation Rules and other applicable laws and exchange rules. Except as
provided in this Section 6(j) or in Section 8, the terms of outstanding Awards
may not be amended to reduce the Exercise Price or grant price of outstanding
Options or SARs or to cancel outstanding Options and SARs in exchange for cash,
other Awards or Options or SARs with an Exercise Price or grant price that is
less than the Exercise Price or grant price of the original Options or SARs
without the approval of the shareholders of the Company.

 

(k)          Performance Awards. The Committee is authorized to designate any of
the Awards granted under the foregoing provisions of this Section 6 as
Performance Awards. The Committee may use such business criteria and other
measures of performance as it may deem appropriate in establishing any
performance goals applicable to a Performance Award, and may exercise its
discretion to reduce or increase the amounts payable under any Performance
Award, except as limited under Section 6(k)(i). Performance goals may differ for
Performance Awards granted to any one Participant or to different Participants.
The performance period applicable to any Performance Award shall be set by the
Committee in its discretion but shall not exceed ten (10) years.

 

(i)          Section 162(m) Awards. If the Committee determines in its
discretion that a Performance Award granted to a Covered Employee shall be
designated as a Section 162(m) Award, the grant, exercise, vesting and/or
settlement of such Performance Award shall be contingent upon achievement of a
pre-established performance goal or goals and other terms set forth in this
Section 6(k)(i); provided, however, that nothing in this Section 6(k) or
elsewhere in the Plan shall be interpreted as preventing the Committee from
granting Performance Awards or other Awards to Covered Employees that are not
intended to constitute Section 162(m) Awards or from determining that it is no
longer necessary or appropriate for a Section 162(m) Award to qualify as such.

 

 12 

 

 

(A)         Performance Goals Generally. The performance goals for Section
162(m) Awards shall consist of one or more business criteria and a targeted
level or levels of performance with respect to each of such criteria as
specified by the Committee. Performance goals shall be objective and shall
otherwise meet the requirements of section 162(m) of the Code (including
Treasury Regulation § 1.162-27 and successor regulations thereto), including the
requirement that the level or levels of performance targeted by the Committee
must be “substantially uncertain” at the time the Committee actually establishes
the performance goal or goals.

 

(B)         Business Criteria for Performance Goals. One or more of the
following business criteria for the Company, on a consolidated basis, and/or for
specified subsidiaries, business or geographical units or operating areas of the
Company (except with respect to the total shareholder return and earnings per
share criteria), shall be used by the Committee in establishing performance
goals for Section 162(m) Awards: (1) revenues or other income; (2) cash flow,
discretionary cash flow, cash flows from operations, cash flows from investing
activities, or cash flows from financing activities; (3) return on net assets,
return on assets, return on investment, return on capital, return on capital
employed or return on equity; (4) income, operating income or net income; (5)
earnings before any one or more of depletion, depreciation and amortization
expense; exploration and abandonments; impairment of oil and gas properties;
impairment of inventory and other property and equipment; accretion of discount
on asset retirement obligations; interest expense; net gain or loss on the
disposition of assets; income or loss from discontinued operations, net of tax;
noncash derivative related activity; amortization of stock-based compensation;
income taxes; or other items; (6) equity; net worth; tangible net worth; book
capitalization; debt; debt, net of cash and cash equivalents; capital budget or
other balance sheet goals; (7) debt or equity financings or improvement of
financial ratings; (8) production volumes, production growth, or debt-adjusted
production growth, which may be of oil, gas, natural gas liquids or any
combination thereof; (9) general and administrative expenses; (10) proved
reserves, reserve replacement, drillbit reserve replacement or reserve growth;
(11) exploration and development costs, capital expenditures, finding and
development costs, drillbit finding and development costs, operating costs
(including, but not limited to, lease operating expenses, severance taxes and
other production taxes, gathering and transportation and other components of
operating expenses), base operating costs, or production costs; (12) net asset
value; (13) Fair Market Value of the Stock, share price, share price
appreciation, total shareholder return or payments of dividends; (14)
achievement of savings from business improvement projects and achievement of
capital projects deliverables; (15) working capital or working capital changes;
(16) operating profit or net operating profit; (17) internal research or
development programs; (18) geographic business expansion; (19) corporate
development (including, without limitation, licenses, innovation, research or
establishment of third party collaborations); (20) performance against
environmental, ethics or sustainability targets; (21) safety performance and/or
incident rate; (22) human resources management targets, including medical cost
reductions, employee satisfaction or retention, workforce diversity and time to
hire; (23) satisfactory internal or external audits; (24) consummation,
implementation or completion of a Change of Control or other strategic
partnerships, transactions, projects, processes or initiatives or other goals
relating to acquisitions or divestitures (in whole or in part), joint ventures
or strategic alliances; (25) regulatory approvals or other regulatory
milestones; (26) legal compliance or risk reduction; and (27) drilling results.
Any of the above goals may be determined pre-tax or post-tax, on an absolute or
relative basis, as compared to the performance of a published or special index
deemed applicable by the Committee including, but not limited to, the Standard &
Poor’s 500 Stock Index or a group of comparable companies, as a ratio with other
business criteria, as a ratio over a period of time or on a per unit of measure
(such as per day, or per barrel, a volume or thermal unit of gas or a
barrel-of-oil equivalent), on a per-share basis (basic or diluted), and on a
basis of continuing operations only. The terms above may, but shall not be
required to be, used as applied under generally accepted accounting principles,
as applicable.

 



 13 

 

 

(C)         Effect of Certain Events. The Committee may, at the time the
performance goals in respect of a Section 162(m) Award are established, provide
for the manner in which actual performance and performance goals with regard to
the business criteria selected will reflect the impact of specified events
during the relevant performance period, which may mean excluding the impact of
any or all of the following events or occurrences for such performance period:
(1) asset write-downs or impairments to assets; (2) litigation, claims,
judgments or settlements; (3) accruals for reorganization and restructuring
programs; (4) any unusual or infrequent items; (5) any gain or loss from a
discontinued operation; (6) goodwill impairment charges; (7) operating results
for any business, asset or property (or interest therein) acquired or sold; (8)
third party expenses associated with any investment or acquisition by the
Company or any Subsidiary; (9) any amounts accrued by the Company or its
Subsidiaries pursuant to management bonus plans or cash profit sharing plans and
related employer payroll taxes for the fiscal year; (10) any discretionary or
matching contributions made to a savings and deferred profit-sharing plan or
deferred compensation plan for the fiscal year; (11) interest, expenses, taxes,
depreciation and depletion, amortization and accretion charges; (12)
mark-to-market adjustments for financial instruments; and (13) changes in
business strategy impacting timing and magnitude of financial operating goals,
including, but not limited to, expenses, operating cash flow, and balance sheet
goals. Unless the Committee otherwise elects, the performance goals in respect
of a Section 162(m) Award shall be deemed to exclude the impact of the following
events or occurrences for such performance period: (i) the effect of changes in
tax law or other such laws or regulations affecting reported results; (ii) any
change in accounting principles; and (iii) events of force majeure beyond the
Company’s control, such as acts of God, wars (declared or undeclared),
insurrections, hostilities, strikes, lockouts, riots, floods, fires, storms,
industrial disturbances, acts of the public enemy, sabotage, blockades,
landslides, lightning, earthquakes, washouts, arrests and restraints of rulers
and peoples, civil disturbances, explosions, breakage or accidents to machinery,
equipment, facilities or lines of pipe and subsequent repairs, freezing of
wells, pipe or other facilities, partial or entire failure of wells, pipe or
other facilities, and action or restraint by court order or public or
governmental authority. In addition, a Section 162(m) Award may be adjusted by
the Committee in accordance with the provisions of Section 8. The adjustments
described in this paragraph shall only be made, in each case, to the extent that
such adjustments in respect of a Section 162(m) Award would not cause the
Section 162(m) Award to fail to qualify as “performance-based compensation”
under section 162(m) of the Code.

 

(D)         Timing for Establishing Performance Goals. No later than 90 days
after the beginning of any performance period applicable to a Section 162(m)
Award, or at such other date as may be required or permitted for
“performance-based compensation” under section 162(m) of the Code, the Committee
shall establish (i) the Eligible Persons who will be granted Section 162(m)
Awards, and (ii) the objective formula used to calculate the amount of cash or
Stock payable, if any, under such Section 162(m) Awards, based upon the level of
achievement of a performance goal or goals with respect to one or more of the
business criteria selected by the Committee from the list set forth in Section
6(k)(i)(B).

 

 14 

 

 

(E)         Performance Award Pool. The Committee may establish an unfunded
pool, with the amount of such pool calculated using an objective formula based
upon the level of achievement of one or more performance goals with respect to
business criteria selected from the list set forth in Section 6(k)(i)(B) during
the given performance period, as specified by the Committee in accordance with
Section 6(k)(i)(D). The Committee may specify the amount of the pool as a
percentage of any of such business criteria, a percentage in excess of a
threshold amount with respect to such business criteria, or as another amount
which need not bear a direct relationship to such business criteria but shall be
objectively determinable and calculated based upon the level of achievement of
pre-established goals with regard to the business criteria.

 

(F)         Settlement or Payout of Awards; Other Terms. Except as otherwise
permitted under section 162(m) of the Code, after the end of each performance
period and before any Section 162(m) Award is settled or paid, the Committee
shall certify the level of performance achieved with regard to each business
criteria established with respect to each Section 162(m) Award and shall
determine the amount of cash or Stock, if any, payable to each Participant with
respect to each Section 162(m) Award. The Committee may, in its discretion,
reduce the amount of a payment or settlement otherwise to be made in connection
with a Section 162(m) Award, but may not exercise discretion to increase any
such amount payable to a Covered Employee in respect of a Section 162(m) Award.

 

(G)         Written Determinations. With respect to each Section 162(m) Award,
all determinations by the Committee as to (1) the establishment of performance
goals and performance period with respect to the selected business criteria, (2)
the establishment of the objective formula used to calculate the amount of cash
or Stock payable, if any, based on the level of achievement of such performance
goals, and (3) the certification of the level of performance achieved during the
performance period with regard to each business criteria selected, shall each be
made in writing.

 

(H)         Options and SARs. Notwithstanding the foregoing provisions of this
Section 6(k)(i), Options and SARs with an Exercise Price or grant price not less
than the Fair Market Value on the date of grant awarded to Covered Employees are
intended to be Section 162(m) Awards even if not otherwise contingent upon
achievement of one or more pre-established performance goal or goals with
respect to business criteria listed above.

 

(ii)         Status of Section 162(m) Awards. The terms governing Section 162(m)
Awards shall be interpreted in a manner consistent with section 162(m) of the
Code, in particular the prerequisites for qualification as “performance-based
compensation,” and, if any provision of the Plan as in effect on the date of
adoption of any Award Agreement relating to a Section 162(m) Award does not
comply or is inconsistent with the requirements of section 162(m) of the Code,
such provision shall be construed or deemed amended to the extent necessary to
conform to such requirements. During the Transition Period, Awards to Covered
Employees shall only be required to comply with the transition relief described
in Treasury Regulation § 1.162-27(f).

 

 15 

 

 

7.          Certain Provisions Applicable to Awards.

 

(a)          Limit on Transfer of Awards.

 

(i)          Except as provided in Sections 7(a)(iii) and (iv), each Option and
SAR shall be exercisable only by the Participant during the Participant’s
lifetime, or by the person to whom the Participant’s rights shall pass by will
or the laws of descent and distribution. Notwithstanding anything to the
contrary in this Section 7(a), an ISO shall not be transferable other than by
will or the laws of descent and distribution.

 

(ii)         Except as provided in Sections 7(a)(iii) and (iv), no Award other
than a Stock Award, and no right under any such Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate.

 

(iii)        To the extent specifically provided by the Committee, an Award may
be transferred by a Participant without consideration to immediate family
members or related family trusts, limited partnerships or similar entities or on
such terms and conditions as the Committee may from time to time establish.

 

(iv)         An Award may be transferred pursuant to a domestic relations order
entered or approved by a court of competent jurisdiction upon delivery to the
Company of a written request for such transfer and a certified copy of such
order.

 

(b)          Form and Timing of Payment under Awards; Deferrals. Subject to the
terms of the Plan and any applicable Award Agreement, payments to be made by the
Company or any of its Affiliates upon the exercise or settlement of an Award may
be made in such forms as the Committee shall determine in its discretion,
including without limitation cash, Stock, other Awards or other property, and
may be made in a single payment or transfer, in installments, or on a deferred
basis (which may be required by the Committee or permitted at the election of
the Participant on terms and conditions established by the Committee); provided,
however, that any such deferred or installment payments will be set forth in the
Award Agreement and/or otherwise made in a manner that will not result in
additional taxes under the Nonqualified Deferred Compensation Rules. Payments
may include, without limitation, provisions for the payment or crediting of
reasonable interest on installment or deferred payments or the grant or
crediting of Dividend Equivalents or other amounts in respect of installment or
deferred payments denominated in Stock. The Plan shall not constitute an
“employee benefit plan” for purposes of section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended.

 

(c)          Evidencing Stock. The Stock or other securities of the Company
delivered pursuant to an Award may be evidenced in any manner deemed appropriate
by the Committee in its sole discretion, including, but not limited to, in the
form of a certificate issued in the name of the Participant or by book entry,
electronic or otherwise and shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Stock or other securities are
then listed, and any applicable federal, state or other laws, and the Committee
may cause a legend or legends to be inscribed on any such certificates to make
appropriate reference to such restrictions. If certificates representing
Restricted Stock are registered in the name of the Participant, the Committee
may require that such certificates bear an appropriate legend referring to the
terms, conditions and restrictions applicable to such Restricted Stock, that the
Company retain physical possession of the certificates, and that the Participant
deliver a stock power to the Company, endorsed in blank, related to the
Restricted Stock.

 

 16 

 

 

(d)          Consideration for Grants. Awards may be granted for such
consideration, including services, as the Committee shall determine, but shall
not be granted for less than the minimum lawful consideration.

 

(e)          Additional Agreements. Each Eligible Person to whom an Award is
granted under the Plan may be required to agree in writing, as a condition to
the grant of such Award or otherwise, to subject an Award that is exercised or
settled following such Eligible Person’s termination of employment or service to
a general release of claims and/or a noncompetition or other restrictive
covenant agreement in favor of the Company and its Affiliates, with the terms
and conditions of such agreement(s) to be determined in good faith by the
Committee.

 

(f)          Termination of Service. Except as provided herein, the treatment of
an Award upon a termination of employment or any other service relationship by
and between a Participant and the Company or any Affiliate shall be specified in
the applicable Award Agreement.

 

8.          Subdivision or Consolidation; Recapitalization; Change of Control;
Reorganization.

 

(a)          Existence of Plans and Awards. The existence of the Plan and the
Awards granted hereunder shall not affect in any way the right or power of the
Company, the Board or the shareholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of debt or equity securities ahead of or affecting Stock or the rights
thereof, the dissolution or liquidation of the Company or any sale, lease,
exchange or other disposition of all or any part of its assets or business or
any other corporate act or proceeding.

 

(b)          Subdivision or Consolidation of Shares. The terms of an Award and
the share limitations under the Plan shall be subject to adjustment by the
Committee from time to time, in accordance with the following provisions:

 

(i)          If at any time, or from time to time, the Company shall subdivide
as a whole (by reclassification, by a Stock split, by the issuance of a
distribution on Stock payable in Stock, or otherwise) the number of shares of
Stock then outstanding into a greater number of shares of Stock or in the event
the Company distributes an extraordinary cash dividend, then, as appropriate
(A) the maximum number of shares of Stock available for the Plan or in
connection with Awards as provided in Sections 4 and 5 shall be increased
proportionately, and the kind of shares or other securities available for the
Plan shall be appropriately adjusted, (B) the number of shares of Stock (or
other kind of shares or securities) that may be acquired under any then
outstanding Award shall be increased proportionately, and (C) the price
(including the Exercise Price or grant price) for each share of Stock (or other
kind of shares or securities) subject to then outstanding Awards shall be
reduced proportionately, without changing the aggregate purchase price or value
as to which outstanding Awards remain exercisable or subject to restrictions.

 

 17 

 

 

(ii)         If at any time, or from time to time, the Company shall consolidate
as a whole (by reclassification, by reverse Stock split, or otherwise) the
number of shares of Stock then outstanding into a lesser number of shares of
Stock, then, as appropriate (A) the maximum number of shares of Stock available
for the Plan or in connection with Awards as provided in Sections 4 and 5 shall
be decreased proportionately, and the kind of shares or other securities
available for the Plan shall be appropriately adjusted, (B) the number of shares
of Stock (or other kind of shares or securities) that may be acquired under any
then outstanding Award shall be decreased proportionately, and (C) the price
(including the Exercise Price or grant price) for each share of Stock (or other
kind of shares or securities) subject to then outstanding Awards shall be
increased proportionately, without changing the aggregate purchase price or
value as to which outstanding Awards remain exercisable or subject to
restrictions.

 

(iii)        Whenever the number of shares of Stock subject to outstanding
Awards and the price for each share of Stock subject to outstanding Awards are
required to be adjusted as provided in this Section 8(b), the Committee shall
promptly prepare a notice setting forth, in reasonable detail, the event
requiring adjustment, the amount of the adjustment, the method by which such
adjustment was calculated, and the change in price and the number of shares of
Stock, other securities, cash, or property purchasable subject to each Award
after giving effect to the adjustments. The Committee shall promptly provide
each affected Participant with such notice.

 

(c)          Recapitalization. If the Company recapitalizes, reclassifies its
capital stock, or otherwise changes its capital structure (a “recapitalization”)
without the occurrence of a Change of Control, the number and class of shares of
Stock covered by an Award theretofore granted shall be adjusted so that such
Award shall thereafter cover the number and class of shares of Stock and
securities to which the holder would have been entitled pursuant to the terms of
the recapitalization if, immediately prior to the recapitalization, the holder
had been the holder of record of the number of shares of Stock then covered by
such Award and the share limitations provided in Sections 4 and 5 shall be
adjusted in a manner consistent with the recapitalization.

 

(d)          Additional Issuances. Except as expressly provided herein, the
issuance by the Company of shares of stock of any class or securities
convertible into shares of stock of any class, for cash, property, labor or
services, upon direct sale, upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of shares or obligations of the Company convertible
into such shares or other securities, and in any case whether or not for fair
value, shall not affect, and no adjustment by reason thereof shall be made with
respect to, the number of shares of Stock subject to Awards theretofore granted
or the purchase price per share of Stock, if applicable.

 

 18 

 

 

(e)          Change of Control and Other Events. Except to the extent otherwise
provided in any applicable Award Agreement, vesting of any Award shall not occur
solely upon the occurrence of a Change of Control and, in the event of a Change
of Control or other changes in the outstanding Stock by reason of a
recapitalization, reorganization, merger, consolidation, combination, exchange
or other relevant change in capitalization occurring after the date of the grant
of any Award and not otherwise provided for by this Section 8, the Committee,
acting in its sole discretion without the consent or approval of any holder, may
effect one or more of the following alternatives, which may vary among
individual holders and which may vary among Options, SARs or other Awards held
by any individual holder: (i) remove any applicable forfeiture restrictions on
any Award; (ii) accelerate the time of exercisability of an Award so that such
Award may be exercised in full or in part for a limited period of time on or
before a date specified by the Committee, after which specified date all
unexercised Awards and all rights of holders thereunder shall terminate; (iii)
provide for a cash payment with respect to outstanding Awards by requiring the
mandatory surrender to the Company by selected holders of some or all of the
outstanding Awards held by such holders (irrespective of whether such Awards are
then vested or exercisable pursuant to the Plan) as of a date, specified by the
Committee, in which event the Committee shall thereupon cancel such Awards (with
respect to all shares subject to such Awards) and pay to each holder an amount
of cash (or other consideration including securities or other property) per
Award (other than a Dividend Equivalent or Cash Award) equal to the Change of
Control Price, less the Exercise Price with respect to an Option and less the
grant price with respect to a SAR, as applicable to such Awards; provided,
however, that to the extent the Exercise Price of an Option or the grant price
of an SAR exceeds the Change of Control Price, such Award may be canceled for no
consideration; or (iv) make such adjustments to Awards then outstanding as the
Committee deems appropriate to reflect such Change of Control or other such
event (including, but not limited to, (x) the substitution, assumption, or
continuation of Awards by the successor company or a parent or subsidiary
thereof for new awards, and (y) the adjustment as to the number and price of
shares of Stock or other consideration subject to such Awards); provided,
however, that the Committee may determine in its sole discretion that no
adjustment is necessary to Awards then outstanding.

 

9.          General Provisions.

 

(a)          Restricted Securities. Prior to a Qualifying Public Offering, the
Stock to be issued under this Plan, which may be issued in reliance on the
exemption from registration set forth in Rule 701, shall be deemed to be
“restricted securities” as defined in Rule 144, promulgated by the Securities
and Exchange Commission under the Securities Act as from time to time in effect
and applicable to the Plan and Participants. Resales of such Stock by the holder
thereof shall be in compliance with the Securities Act or an exemption
therefrom. Such Stock may bear a legend if determined necessary by the Committee
in substantially the following form:

 

“THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. THE
SHARES MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED, TRANSFERRED, OR OTHERWISE
DISPOSED OF UNTIL THE HOLDER HEREOF PROVIDES EVIDENCE SATISFACTORY TO ENERGY XXI
GULF COAST, INC. (WHICH, IN THE DISCRETION OF ENERGY XXI GULF COAST, INC., MAY
INCLUDE AN OPINION OF COUNSEL SATISFACTORY TO ENERGY XXI GULF COAST, INC.) THAT
SUCH OFFER, SALE, PLEDGE, TRANSFER, OR OTHER DISPOSITION WILL NOT VIOLATE
APPLICABLE FEDERAL OR STATE LAWS.”

 

 19 

 

 

(b)          Right of First Refusal. If any Participant (“Transferor”),
regardless of whether such Participant is the original holder of the Award
contemplated in this Section 9(b), proposes to sell, transfer, assign,
hypothecate, make gifts of or in any manner dispose of, encumber, or alienate
(each individually constituting a “Transfer”) to a transferee, any Stock,
obtained in connection with any Award held by such Transferor, either pursuant
to a bona fide offer (“Offer”) from a potential transferee (“Offeror”) or by
effecting a gift of the Stock (“Gift”) to a donee (“Donee”) without
consideration, then the Transferor must comply with the provisions of this
Section 9(b), including, without limitation, acknowledging and allowing the
applicable time periods to lapse with respect to the rights of the Company as
provided herein, before accepting any such Offer or otherwise affecting the
Transfer of any Stock pursuant to such Offer, or affecting any such Gift.

 

(i)          Statement of Offer. Before accepting any Offer or affecting any
Gift, the Transferor shall obtain from the Offeror or Donee, as the case may be,
a statement (“Statement”) in writing addressed to the Transferor and signed by
the Offeror or Donee, setting forth: (A) the date of the Statement (the
“Statement Date”); (B) the number of shares of Stock covered by the Offer or
Gift and, in the case of an Offer, the price per share to be paid by the Offeror
and the terms of payment of such price; (C) the Offeror’s or Donee’s willingness
to be bound by the terms of this Section 9(b) and execute and deliver to the
Company such documentation as required under this Section 9(b); (D) the
Offeror’s or Donee’s name, address and telephone number; and (E) the Offeror’s
or Donee’s willingness to supply any additional information about himself or
herself as may be reasonably requested by the Company. Promptly upon receipt of
a Statement, and before accepting the Offer or affecting the Gift to which the
Statement relates, the Transferor shall deliver to the Company (1) a copy of the
Statement, and (2) in the case of an Offer, evidence reasonably satisfactory to
the Company as to the Offeror’s financial ability to consummate the proposed
purchase.

 

 20 

 

 

(ii)         Company Rights. Subject to the provisions of Section 9(b)(i), upon
receipt of a copy of the Statement, the Company shall have the exclusive right
and option (the “Right”), but not the obligation, to purchase all of the shares
of Stock that the Offeror proposes to purchase from the Transferor or, in the
case of a Gift, that the Transferor proposes to give to the Donee (collectively,
“Subject Securities”) (A) in the case of an Offer, for the per share price and
on the terms as set forth in the Statement; provided, however, that if the
purchase price is payable in whole or in part in property (which term shall
include the securities of any issuer other than the Company) other than cash,
the Company may pay, in lieu of such property, a sum of cash equal to the fair
market value of such property as determined by the Transferor and the Company in
good faith or, if the Transferor and the Company do not agree on the fair market
value of such property within five days after the Company delivers written
notice (as described below) of its intention to exercise the Right, then the
Transferor and the Company shall select one independent appraiser (with each of
the Transferor and the Company jointly bearing one-half of the expense of the
appraiser) to determine the fair market value of that property and the appraised
fair market value of that property as determined by such appraiser shall be
deemed the fair market value of that property for purposes of this Section
9(b)(ii), or (B) in the case of a Gift, the Fair Market Value of the Subject
Securities, as determined in good faith by the Company; provided that the
Transferor may elect to retain the Subject Securities rather than sell the
Subject Securities at the Fair Market Value as determined by the Company by
giving written notice thereof to the Company within five days after such
determination by the Company is received in writing by the Transferor. The
Company shall exercise the Right by giving written notice thereof to the
Transferor. Upon exercising the Right, the Company shall have the obligation, to
the extent it lawfully may do so, to purchase the Subject Securities within 30
days after the date of the Company’s receipt of its copy of the Statement on and
subject to the terms and conditions hereof. If the terms of the purchase include
the Transferor’s release of any pledge or encumbrance on the Subject Securities
and the Transferor shall have failed to obtain the release of the pledge or
encumbrance by the purchase date, at the Company’s option the purchase shall
occur on the scheduled date with the purchase price reduced to the extent of all
unpaid indebtedness for which the Subject Securities are then pledged or
encumbered. Failure by the Company to exercise the Right, or failure by the
Company to otherwise perform its obligations under this Section 9(b)(ii), within
the 30 day period herein prescribed shall be deemed an election by the Company
not to exercise the Right. If the Company exercises the Right and is unable for
any reason to perform its obligations thereunder in accordance with this Section
9(b), the Company may assign all or a portion of its rights under the Right to
any one or more of the Company’s stockholders (other than the Transferor)
(“Assignee Stockholder”), as the Board shall determine, in its sole and absolute
discretion.

 

(iii)        Purchase of Less Than All Shares. Anything in Section 9(b) to the
contrary notwithstanding, the Company and any Assignee Stockholder individually
may, pursuant to the exercise of the Right, purchase fewer than all of the
Subject Securities provided that such Persons in the aggregate purchase all, and
not less than all, of the Subject Securities, and it shall be a condition
precedent to the obligation of any of such Persons to purchase any Subject
Securities, that all, and not less than all, of the Subject Securities have been
elected to be purchased pursuant to the exercise of the Right.

 

(iv)         Failure to Exercise Right or Consummate Transaction. If the Company
elects not to exercise the Right, or if the Right is exercised and the
obligations to be performed thereunder by the Company are not performed in
accordance with this Section 9(b), or if the Company’s rights are assigned to an
Assignee Stockholder and such Assignee Stockholder fails to perform his or her
obligations under the assigned Right in accordance with this Section 9(b), then,
subject to the application of any applicable state or federal securities laws,
the Transferor may dispose of all of the Subject Securities within 90 days after
the date of the Statement at the per share price and on the terms, if any, as
set forth in the Statement free and clear of the terms of this Section 9(b);
provided, however, that (A) any subsequent transfer by the Offeror or Donee, as
applicable, shall once again be subject to this Section 9(b) and (B) if the sale
or gift of the Subject Securities is not consummated within such 90-day period,
then the Transfer of any such Stock shall once again be subject to the terms of
this Section 9(b).

 

 21 

 

 

(v)          Legend. To assure the enforceability of the Company’s rights under
this Section 9(b), until the date of a Qualifying Public Offering, each
certificate or instrument representing Stock or an Award held by him, her, or it
may, in the Committee’s discretion, bear a conspicuous legend in substantially
the following form:

 

“THE SHARES [REPRESENTED BY THIS CERTIFICATE] [ISSUABLE PURSUANT TO THIS
AGREEMENT] ARE SUBJECT TO A RIGHT OF FIRST REFUSAL IN FAVOR OF ENERGY XXI GULF
COAST, INC. IN THE CASE OF A TRANSFER AS PROVIDED UNDER THE ENERGY XXI GULF
COAST, INC. 2016 LONG TERM INCENTIVE PLAN AND/OR AN AWARD AGREEMENT ENTERED INTO
PURSUANT THERETO. COPIES OF SUCH PLAN AND AWARD AGREEMENT ARE AVAILABLE UPON
WRITTEN REQUEST TO ENERGY XXI GULF COAST, INC. AT ITS PRINCIPAL EXECUTIVE
OFFICES.”

 

(vi)         Expiration. The rights and obligations pursuant to this Section
9(b) hereof will terminate upon the date of a Qualifying Public Offering.

 

(c)          Purchase Option.

 

(i)          Except as otherwise expressly provided in any particular Award, (A)
if a Participant ceases to be employed by or perform services for the Company or
its Subsidiaries for any reason at any time or (B) upon the occurrence of a
Change in Control, the Company (and/or its designee(s)) shall have the option
(the “Purchase Option”) to purchase, and the Participant (or the Participant’s
executor or the administrator of the Participant’s estate in the event of the
Participant’s death, or the transferee of the Stock or Award in the case of any
disposition, or the Participant’s legal representative in the event of the
Participant’s incapacity) (hereinafter, collectively with such Participant, the
“Grantor”) shall sell to the Company and/or its designee(s), all or any portion
(at the Company’s option) of the shares of Stock issued pursuant to this Plan
and held by the Grantor (such shares of Stock herein referred to as the
“Purchasable Shares”).

 

(ii)         The Company shall give notice in writing to the Grantor of the
exercise of the Purchase Option within (a) one year following, as applicable,
the date of the termination of the Participant’s employment or service
relationship or the date of the Change in Control or (b) with respect to an
Option exercised following a Participant’s termination of employment or service
relationship, one year following the date of such exercise. Such notice shall
state the number of Purchasable Shares to be purchased and the determination of
the Board of the Fair Market Value per share of such Purchasable Shares, or the
Change in Control Price, if applicable. If no notice is given within the time
limit specified above, the Purchase Option shall terminate.

 

 22 

 

 

(iii)        The purchase price to be paid for the Purchasable Shares purchased
pursuant to the Purchase Option shall be, the Fair Market Value per share, or
the Change in Control Price if applicable, as of the date of the notice of
exercise of the Purchase Option times the number of shares being purchased. The
purchase price shall be paid in cash. The closing of such purchase shall take
place at the Company’s principal executive offices within ten (10) days after
the purchase price has been determined. At such closing, the Grantor shall
deliver to the purchasers the certificates or instruments evidencing the
Purchasable Shares being purchased free and clear of all liens and encumbrances
(if any), duly endorsed (or accompanied by duly executed stock powers) and
otherwise in good form for delivery, against payment of the purchase price by
check of the purchasers. In the event that, notwithstanding the foregoing, the
Grantor shall have failed to obtain the release of any pledge or other
encumbrance on any Purchasable Shares by the scheduled closing date, at the
option of the purchasers, the closing shall nevertheless occur on such scheduled
closing date, with the cash purchase price being reduced to the extent of all
unpaid indebtedness for which such Purchasable Shares are then pledged or
encumbered.

 

(iv)         To assure the enforceability of the Company’s rights under this
Section 9(c), until the date of a Qualifying Public Offering, each certificate
or instrument representing Stock or an Award held by him, her, or it may, in the
Committee’s discretion, bear a conspicuous legend in substantially the following
form:

 

“THE SHARES [REPRESENTED BY THIS CERTIFICATE] [ISSUABLE PURSUANT TO THIS
AGREEMENT] ARE SUBJECT TO AN OPTION TO REPURCHASE PROVIDED UNDER THE PROVISIONS
OF THE ENERGY XXI GULF COAST, INC. 2016 LONG TERM INCENTIVE PLAN AND/OR AN AWARD
AGREEMENT ENTERED INTO PURSUANT THERETO. COPIES OF SUCH PLAN AND AWARD AGREEMENT
ARE AVAILABLE UPON WRITTEN REQUEST TO ENERGY XXI GULF COAST, INC. AT ITS
PRINCIPAL EXECUTIVE OFFICES.”

 

(d)          The Company’s rights under this Section 9(c) shall terminate upon
the date of a Qualifying Public Offering.

 

(e)          Tax Withholding. The Company and any of its Affiliates are
authorized to withhold from any Award granted, or any payment relating to an
Award under the Plan, including from a distribution of Stock, amounts of
withholding and other taxes due or potentially payable in connection with any
transaction involving an Award, and to take such other action as the Committee
may deem advisable to enable the Company, its Affiliates and Participants to
satisfy obligations for the payment of withholding taxes and other tax
obligations relating to any Award. The Committee shall determine, in its sole
discretion, the form of payment acceptable for such tax withholding obligations,
including, without limitation, the delivery of cash or cash equivalents, Stock
(including previously owned shares, net settlement, a broker-assisted sale, or
other cashless withholding or reduction of the amount of shares otherwise
issuable or delivered pursuant to the Award), other property, or any other legal
consideration the Committee deems appropriate. Any determination made by the
Committee to allow a Participant who is subject to Rule 16b-3 to pay taxes with
shares of Stock through net settlement or previously owned shares shall be
approved by either a committee made up of solely two or more Qualified Members
or the full Board. If such tax obligations are satisfied through net settlement
or previously owned shares, the maximum number of shares of Stock that may be so
withheld (or surrendered) shall be the number of shares of Stock that have an
aggregate Fair Market Value on the date of withholding or repurchase equal to
the aggregate amount of such tax liabilities determined based on the greatest
withholding rates for federal, state, foreign and/or local tax purposes,
including payroll taxes, that may be utilized without creating adverse
accounting treatment with respect to such Award, as determined by the Committee.

 

 23 

 

 

(f)          Limitation on Rights Conferred under Plan. Neither the Plan nor any
action taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or any of its Affiliates, (ii) interfering in
any way with the right of the Company or any of its Affiliates to terminate any
Eligible Person’s or Participant’s employment or service relationship at any
time, (iii) giving an Eligible Person or Participant any claim to be granted any
Award under the Plan or to be treated uniformly with other Participants and/or
employees and/or other service providers, or (iv) conferring on a Participant
any of the rights of a shareholder of the Company unless and until the
Participant is duly issued or transferred shares of Stock in accordance with the
terms of an Award.

 

(g)          Governing Law; Submission to Jurisdiction. All questions arising
with respect to the provisions of the Plan and Awards shall be determined by
application of the laws of the State of Delaware, without giving effect to any
conflict of law provisions thereof, except to the extent Delaware law is
preempted by federal law. The obligation of the Company to sell and deliver
Stock hereunder is subject to applicable federal and state laws and to the
approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Stock. With respect to any
claim or dispute related to or arising under the Plan, the Company and each
Participant who accepts an Award hereby consent to the exclusive jurisdiction,
forum and venue of the state and federal courts located in Houston, Texas.

 

(h)          Severability and Reformation. If any provision of the Plan or any
Award is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable law or, if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect. To the fullest extent
possible, the grant of any Awards to, or other transaction by, a Participant who
is subject to section 16 of the Exchange Act shall be exempt from such section
pursuant to an applicable exemption (except for transactions acknowledged in
writing to be non-exempt by such Participant). If any of the terms or provisions
of the Plan or any Award Agreement conflict with the requirements of Rule 16b-3
(as those terms or provisions are applied to Eligible Persons who are subject to
section 16 of the Exchange Act), section 162(m) of the Code (with respect to any
Section 162(m) Award) or section 422 of the Code (with respect to ISOs), then
those conflicting terms or provisions shall be deemed inoperative to the extent
they so conflict with the requirements of Rule 16b-3 or section 162(m) of the
Code (unless the Board or the Committee, as appropriate, has expressly
determined that the Plan or such Award should not comply with Rule 16b-3 or
section 162(m) of the Code) or section 422 of the Code. With respect to ISOs, if
the Plan does not contain any provision required to be included herein under
section 422 of the Code, that provision shall be deemed to be incorporated
herein with the same force and effect as if that provision had been set out at
length herein; provided, further, that, to the extent any Option that is
intended to qualify as an ISO cannot so qualify, that Option (to that extent)
shall be deemed a Nonstatutory Option for all purposes of the Plan.

 

 24 

 

 

(i)          Unfunded Status of Awards; No Trust or Fund Created. The Plan is
intended to constitute an “unfunded” plan for certain incentive awards. Neither
the Plan nor any Award shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Affiliate and a Participant or any other person. To the extent that any person
acquires a right to receive payments from the Company or any Affiliate pursuant
to an Award, such right shall be no greater than the right of any general
unsecured creditor of the Company or such Affiliate.

 

(j)          Nonexclusivity of the Plan. Neither the adoption of the Plan by the
Board nor its submission to the shareholders of the Company for approval shall
be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements as it may deem
desirable, including incentive arrangements and awards which do not constitute
“performance-based compensation” under section 162(m) of the Code. Nothing
contained in the Plan shall be construed to prevent the Company or any of its
Affiliates from taking any corporate action which is deemed by the Company or
such Affiliate to be appropriate or in its best interest, whether or not such
action would have an adverse effect on the Plan or any Award made under the
Plan. No employee, beneficiary or other person shall have any claim against the
Company or any of its Affiliates as a result of any such action.

 

(k)          Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
in its sole discretion whether cash, other securities, or other property shall
be paid or transferred in lieu of any fractional shares of Stock or whether such
fractional shares of Stock or any rights thereto shall be canceled, terminated,
or otherwise eliminated with or without consideration.

 

(l)          Interpretation. Headings are given to the Sections and subsections
of the Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof. Words in the masculine
gender shall include the feminine gender, the plural shall include the singular
and the singular shall include the plural. In the event of any conflict between
the terms and conditions of an Award Agreement and the Plan, the provisions of
the Plan shall control.

 

(m)          Facility of Payment. Any amounts payable hereunder to any
individual under legal disability or who, in the judgment of the Committee, is
unable to manage properly his financial affairs, may be paid to the legal
representative of such individual, or may be applied for the benefit of such
individual in any manner that the Committee may select, and the Company shall be
relieved of any further liability for payment of such amounts.

 

 25 

 

 

(n)          Conditions to Delivery of Stock. Nothing herein or in any Award
Agreement shall require the Company to issue any shares with respect to any
Award if that issuance would, in the opinion of counsel for the Company,
constitute a violation of the Securities Act or any similar or superseding
statute or statutes, any other applicable statute or regulation, or the rules of
any applicable securities exchange or securities association, as then in effect.
In addition, each Participant who receives an Award under the Plan shall not
sell or otherwise dispose of Stock that is acquired upon grant or vesting of an
Award in any manner that would constitute a violation of any applicable federal
or state securities laws, the Plan or the rules, regulations or other
requirements of the Securities and Exchange Commission or any stock exchange
upon which the Stock is then listed. At the time of any exercise of an Option or
Stock Appreciation Right, or at the time of any grant of any other Award the
Company may, as a condition precedent to the exercise of such Option or Stock
Appreciation Right or settlement of any other Award, require from the
Participant (or in the event of his or her death, his or her legal
representatives, heirs, legatees, or distributees) such written representations,
if any, concerning the holder’s intentions with regard to the retention or
disposition of the shares of Stock being acquired pursuant to the Award and such
written covenants and agreements, if any, as to the manner of disposal of such
shares as, in the opinion of counsel to the Company, may be necessary to ensure
that any disposition by that holder (or in the event of the holder’s death, his
or her legal representatives, heirs, legatees, or distributees) will not involve
a violation of the Securities Act or any similar or superseding statute or
statutes, any other applicable state or federal statute or regulation, or any
rule of any applicable securities exchange or securities association, as then in
effect. Stock or other securities shall not be delivered pursuant to any Award
until payment in full of any amount required to be paid pursuant to the Plan or
the applicable Award Agreement (including, without limitation, any Exercise
Price, grant price, or tax withholding) is received by the Company.

 

(o)          Section 409A of the Code. It is the general intention, but not the
obligation, of the Committee to design Awards to comply with or to be exempt
from the Nonqualified Deferred Compensation Rules, and Awards will be operated
and construed accordingly. Neither this Section 9(o) nor any other provision of
the Plan is or contains a representation to any Participant regarding the tax
consequences of the grant, vesting, exercise, settlement, or sale of any Award
(or the Stock underlying such Award) granted hereunder, and should not be
interpreted as such. In no event shall the Company be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by the Participant on account of non-compliance with the Nonqualified Deferred
Compensation Rules. Notwithstanding any provision in the Plan or an Award
Agreement to the contrary, in the event that a “specified employee” (as defined
under the Nonqualified Deferred Compensation Rules) becomes entitled to a
payment under an Award that would be subject to additional taxes and interest
under the Nonqualified Deferred Compensation Rules if the Participant’s receipt
of such payment or benefits is not delayed until the earlier of (i) the date of
the Participant’s death, or (ii) the date that is six months after the
Participant’s “separation from service,” as defined under the Nonqualified
Deferred Compensation Rules (such date, the “Section 409A Payment Date”), then
such payment or benefit shall not be provided to the Participant until the
Section 409A Payment Date. Any amounts subject to the preceding sentence that
would otherwise be payable prior to the Section 409A Payment Date will be
aggregated and paid in a lump sum without interest on the Section 409A Payment
Date. The applicable provisions of the Nonqualified Deferred Compensation Rules
are hereby incorporated by reference and shall control over any Plan or Award
Agreement provision in conflict therewith.

 

 26 

 

 

(p)          Clawback. The Plan is subject to any written clawback policies that
the Company, with the approval of the Board or an authorized committee thereof,
may adopt either prior to or following the Effective Date, including any policy
adopted to conform to the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010 and rules promulgated thereunder by the Securities and Exchange
Commission and that the Company determines should apply to Awards under the
Plan. Any such policy may subject a Participant’s Awards and amounts paid or
realized with respect to Awards under the Plan to reduction, cancelation,
forfeiture or recoupment if certain specified events or wrongful conduct occur,
including but not limited to an accounting restatement due to the Company’s
material noncompliance with financial reporting regulations or other events or
wrongful conduct specified in any such clawback policy.

 

(q)          Plan Effective Date and Term. The Plan was adopted by the Board to
be effective on the Effective Date. No Awards may be granted under the Plan on
and after the tenth anniversary of the Effective Date, which is December 30,
2026. However, any Award granted prior to such termination, and the authority of
the Board or Committee to amend, alter, adjust, suspend, discontinue, or
terminate any such Award or to waive any conditions or rights under such Award
in accordance with the terms of the Plan, shall extend beyond such termination
date until the final disposition of such Award.

 

10.         Amendments to the Plan and Awards. The Committee may amend, alter,
suspend, discontinue or terminate the Plan or the Committee’s authority to grant
Awards under the Plan without the consent of shareholders or Participants,
except that any amendment or alteration to the Plan, including any increase in
any share limitation, shall be subject to the approval of the Company’s
shareholders not later than the annual meeting next following such Committee
action if such shareholder approval is required by any federal or state law or
regulation or the rules of any stock exchange or automated quotation system on
which the Stock may then be listed or quoted, and the Committee may otherwise,
in its discretion, determine to submit other such changes to the Plan to
shareholders for approval; provided, that, without the consent of an affected
Participant, no such Committee action may materially and adversely affect the
rights of such Participant under any previously granted and outstanding Award.
The Committee may waive any conditions or rights under, or amend, alter,
suspend, discontinue or terminate any Award theretofore granted and any Award
Agreement relating thereto, except as otherwise provided in the Plan; provided,
however, that, without the consent of an affected Participant, no such Committee
action may materially and adversely affect the rights of such Participant under
such Award. For purposes of clarity, any adjustments made to Awards pursuant to
Section 8 will be deemed not to materially and adversely affect the rights of
any Participant under any previously granted and outstanding Award and therefore
may be made without the consent of affected Participants.

 

 27 

 